DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive.  
It is argued by the applicant that “Applicant respectfully disagrees. The claim recitation specifies "mode selection circuitry... coupling a cathode of the first photodiode to ground when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in an energy harvesting mode". The illustrated circuitry, as explained in paragraph 20 of Leon, serves to connect the cathode of D1 to the bus 120, not to ground. As explained in paragraph 20, the bus 120 is a global bus that connects the photodiodes to a switched-inductor DC-DC converter 122. Therefore, Leon fails to teach "mode selection circuitry... coupling a cathode of the first photodiode to ground when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in an energy harvesting mode", as recited in claim 10.”
The examiner is not persuaded because coupling is very broad term and there exist coupling in the Leon invention. As such the applicant is recommended to further define coupling and what exactly is the mode selection circuity and the switching circuit as a wire a circuitry and can be mode selection circuitry and a switching circuitry.
It is argued by the applicant that “Continuing with the discussion of the rejection, the Examiner considered the bus 120 to be the claimed interconnection circuitry, the photodiode of pixel (64,1) of FIG. 4 to be the claimed last photodiode, and the circuitry surrounding D1 in FIG. 3 (and FIG. 2) to be the claimed mode selection circuitry of the last pixel. 

The examiner is not persuaded because coupling is very broad term and there exist coupling in the Leon invention.
It is argued by the applicant that “Still further, the claim recitation specifies "mode selection circuitry coupling a cathode of the last photodiode to ground when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in the energy harvesting mode and the last pixel is in an isolated mode". There is no description of an isolation mode in Leon. The Examiner points to the top terminal of pixel (64, 1) not being illustrated as connected as being an isolation mode, but it is clear that this is simply shorthand in the way FIG. 4 was drawn, with the details of row 64 not being fully shown to keep the drawing clean. The Examiner would need to point to a specific description in the specification of Leon describing this alleged configuration as being an isolation mode in order to be able to fairly make this assertion, and has not done so. 
As such, Leon does not teach "mode selection circuitry coupling a cathode of the last photodiode to ground when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in the energy harvesting mode and the last pixel is in an isolated mode".”
Note isolated by there is some distance between them and not shorted out electrically and as such there is isolation mode in Leon. https://www.dictionary.com/browse/isolate define as to set or place apart. Therefore if there is not direct contact or short circuit electrically, then there is exist isolate as claimed.

It is argued by the applicant against claim 1 that Leo does not teach switch circuitry that can connect groups of photodiodes operating in energy harvesting mode into any kind of forward biased configuration between a voltage output and ground because the cathode of diode D1 in Leon is coupled to the bus and not ground. Thus, the combination of Leon and Lee does not teach "mode selection circuitry configured to control which groups of pixels of the pixel array operate in an imaging mode and which other groups of pixels of the pixel array operate in an energy harvesting mode" and "switch circuitry configured to selectively connect different groups of photodiodes in rows operating in the energy harvesting mode into forward biased series configurations between a voltage output line and a ground line, or into forward biased parallel configurations between the voltage output line and the ground line".
However, the examiner is not persuaded because ("EH 25%", "EH 50%", "EH 75%", and "EH 100%”) is a type of switch circuitry because without the wiring of ("EH 25%", "EH 50%", "EH 75%", and "EH 100%”), there would be not circuit for switching of anything. In addition, there would necessary be ground line and voltage output line, and as such the configuration would necessary be between the voltage output line and the ground line. The applicant claim language is broad and will need to further define the switching circuitry and exactly where voltage output line and the ground line are connected in the configuration. In addition, Leo discloses a mode selection circuitry (par [0008] - a mode selection switch).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by over Leon-Salas 20180019273 (Leon).


    PNG
    media_image1.png
    792
    653
    media_image1.png
    Greyscale


Regarding claim 10, fig. 4 of Leon disclose an imaging sensor, comprising: 
an array of pixels (dotted of array of 110 – fig. 4), the array of pixels subdivided into a plurality of pixel group rows (fig. 4 shows 64 group rows), each of the plurality of pixel group rows being subdivided into a plurality of pixel groups ("EH 25%", "EH 50%", "EH 75%", and "EH 100%" shown in FIG. 4), wherein each pixel group of the plurality of pixel groups comprises: 

a first photodiode D1 (fig. 3); and 
mode selection circuitry coupling (par [0008]) an anode of the first photodiode to ground when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in an imaging mode and coupling a cathode of the first photodiode to ground when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in an energy harvesting mode (see explanation in rejection of claim 1); 
interconnection circuitry (EH BUS connected to DC/DC converter) coupled between the pixel group of the plurality of pixel group and an output line (line of DC/DC converter); and 
a last pixel comprising: 
a last photodiode (for example, that of 64, 1); and 
mode selection circuitry (see abstract and par [0006] - switching busses and fig. 2 and par [0018] and par [0008]) coupling a cathode of the last photodiode to ground when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in the energy harvesting mode and the last pixel is in an isolated mode (see figs. 3-4 showing pixel (64, 1) being isolated and not connected to any pixel), coupling the cathode of the last photodiode to the interconnection circuitry when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in the energy harvesting mode and the last pixel is in an interconnected mode, and coupling an anode of the last photodiode to ground when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in the imaging mode. 


a second n-channel transistor (M1) having a source coupled to ground, a drain coupled to the cathode of the first photodiode, and a gate coupled to an energy harvesting selection signal that is asserted when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel group belongs is in the energy harvesting mode (note coupling is a broad term and all elements are in some form of coupling). 

Regarding claim 12, fig. 4 of Leon discloses wherein each pixel group of the plurality of pixel group rows further comprises: a second pixel comprising: 
a second photodiode (see fig. 4 the 3,1); and
mode selection circuitry coupling an anode of the second photodiode to ground when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in the imaging mode, coupling the anode of the second photodiode to ground when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in the energy harvesting mode and the second pixel is in an isolated mode, and coupling the anode of the second photodiode to the interconnection circuitry when the pixel group row of the plurality of pixel group rows to which the pixel group of the plurality of pixel groups belongs is in the energy harvesting mode and the second pixel is in an interconnected mode,  wherein the mode selection circuitry comprises:

a fourth n-channel transistor M1 having a source coupled to the interconnection circuitry, a drain coupled to the cathode of the second photodiode, and a gate coupled to the energy harvesting selection signal (see rejection of claim 11 for pixel (3,1)). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Leon-Salas 20180019273 (Leon) in view of Lee et al. 20160043119 (Lee).
Regarding claim 1, fig. 4 of Leon discloses an imaging sensor 126, comprising: 
a pixel array, each pixel 110 of the pixel array containing a photodiode (fig. 2 and par [0018]), the photodiodes being isolated from one another by full thickness deep trench isolations; 
mode selection circuitry (par [0008] - a mode selection switch) configured to control which groups of pixels of the pixel array operate in an imaging mode and which groups of pixels of the pixel array operate in an energy harvesting mode; and 

Leon does not disclose that each photodiode being isolated by a thickness deep trench isolation.

    PNG
    media_image2.png
    663
    457
    media_image2.png
    Greyscale

However, fig. 7 of Lee discloses each photodiode being isolated by a thickness deep trench isolation in order to provide full insolation from top of substrate to bottom of substrate.
In view of such teaching, it would have been obvious to form a sensor of Leon further comprising each photodiode being isolated by a thickness deep trench isolation such as taught by Lee in order to provide full isolation in the substrate.



Regarding claim 3, fig. 4 of Leon discloses wherein the switch circuitry connects a given group (row group) of photodiodes into the forward biased parallel configuration by connecting an anode of a first photodiode of the given group to the voltage output line, connecting an anode of a second photodiode of the given group to a cathode of the first photodiode of the given group, connecting a cathode of the second photodiode of the given group to the ground line, connecting an anode of a third photodiode of the given group to the voltage output line, connecting an anode of a fourth photodiode of the given group to a cathode of the third photodiode of the given group, and connecting a cathode of the fourth photodiode of the given group to the ground line. 

Regarding claim 4, fig. 4 of Leon discloses wherein the switch circuitry connects a given group of photodiodes into the forward biased parallel configuration by connecting an anode of a first photodiode of the given group to the voltage output line and connecting a cathode of the first photodiode of the given group to the ground line, connecting an anode of a second photodiode of the given group to the voltage output line and connecting a cathode of the second photodiode of the given group to the ground line, connecting an anode of a third photodiode of the given group to the voltage output line and 

Regarding claim 5, fig. 4 of Leon discloses wherein the switch circuitry is configured to connect at least one group of photodiodes in rows operating in the energy harvesting mode into the forward biased series configuration and to connect at least one group of photodiodes in rows operating in the energy harvesting mode into the forward biased parallel configuration. 

Regarding claim 6, fig. 4 of Leon discloses wherein each group of photodiodes is comprised of four photodiodes. 

Regarding claim 7, par [0006] (- switching busses) of Leon discloses wherein each row of photodiodes is selectively switchable between the imaging mode and the energy harvesting mode. 

Regarding claim 8,  wherein the mode selection circuitry comprises, for each first pixel of a given group of pixels, an imaging selection transistor (M2 – par [0019]) coupling an anode of the photodiode of that pixel to ground when in the imaging mode and an energy harvesting selection transistor coupling a cathode of the photodiode of that pixel to ground when in the energy harvesting mode; and wherein the mode selection circuitry comprises, for each pixel of the given pixel group other than the first pixel of the given pixel group, an imaging selection transistor coupling an anode of the photodiode of that pixel to ground when in the imaging mode and an energy harvesting selection transistor coupling a cathode of the photodiode of that pixel to the switch circuitry for that pixel when in the energy harvesting mode (this is necessary the case as fig. 2 is applicable to all pixel in fig. 4). 

Regarding claim 9, figs. 3-4 of wherein the switch circuitry comprises, for each pixel of the given pixel group except a last pixel of the given pixel group: a transmission gate (Msub.H) selectively coupling the anode of the photodiode of that pixel to the energy harvesting selection transistor of a next pixel of the given pixel group; and a selection transistor (one of the transistor in fig. 3) selectively coupling the energy harvesting selection transistor of the next pixel of the given pixel group to ground when the transmission gate is not coupling the anode of the photodiode of that pixel to the energy harvesting selection transistor of the next pixel of the given pixel group. 

 Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 18-22 are allowed.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VONGSAVANH SENGDARA whose telephone number is (571)270-5770. The examiner can normally be reached Max flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PURVIS A. Sue can be reached on (571)272-1236.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VONGSAVANH SENGDARA/Primary Examiner, Art Unit 2829